including trust account management and the calendaring of hearings, and
                   implement any recommendations made by the mentor that are approved
                   by the State Bar; (2) Michaelides must complete six CLE credits in law
                   office management during the first year of his probation;' (3) Michaelides
                   must not receive any grievances for conduct that occurs during the
                   probation period that results in the imposition of discipline; and (4) he
                   must pay the actual costs of the disciplinary proceeding (excluding bar
                   counsel and staff salaries) within 30 days of receipt of a billing from the
                   State Bar, or on a payment plan approved by the State Bar. The
                   disciplinary panel accepted the agreed-upon discipline but with two
                   additional conditions of probation: (5) Michaelides must pay any damages
                   incurred by his clients in the matters in which he represented them that
                   were caused by his misconduct and agree to binding arbitration to resolve
                   any dispute about the amount of any such damages and (6) he must
                   continue to receive substance abuse treatment from Dr. Levy and/or any
                   other substance abuse professional, as agreed to by the State Bar, and
                   provide quarterly reports of his attendance to the State Bar as long as he
                   is on probation. Bar counsel and Michaelides verbally agreed to these
                   additional conditions of probation.
                               Based on our review of the record, we conclude that agreed-
                   upon discipline is insufficient in relation to Michaelides conduct. We
                   therefore reject the conditional guilty plea agreement and remand this


                         1 Thesecredits are in addition to the annual CLE credits required
                   under the SCR.




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    Ae.
                        matter to the Southern Nevada Disciplinary Board for further
                        proceedings.
                                      It is so ORDERED. 2



                                                            Hardesty


                                                                                          J.
                                                            Douglas


                                                                                          J.




                        PARRAGUIRRE and GIBBONS, JJ., dissenting:

                                       We conclude that the guilty plea agreement should be
                        approved and therefore dissent.




                                                            Gibbons




                              2 The  Honorables Michael A. Cherry and Kristina Pickering,
                        Justices, voluntarily recused themselves from participation in the decision
                        of this matter.




SUPREME COURT
         OF
     NEVADA
                                                              3
(0) 1947A (71146P41,7
                   cc: Chair, Southern Nevada Disciplinary Panel
                        Pitaro & Fumo, Chtd.
                        Bar Counsel, State Bar of Nevada
                        Kimberly Farmer, Executive Director, State Bar of Nevada
                        Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A    et,